Case 1:19-cv-00756-WS-C Document 14 Filed 11/12/19 Page 1 of 18                      PageID #: 581



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

 The DCH Health Care Authority, et al.,

                     Plaintiffs,                       Case No. 1:19-cv-00756-WS-C

         v.

 Purdue Pharma L.P., et al.,

                     Defendants.


                         PLAINTIFF’S RESPONSE IN OPPOSITION
                          TO MOTION FOR A TEMPORARY STAY

        COME NOW Plaintiffs, The DCH Health Care Authority, The Healthcare Authority For

Baptist Health, An Affiliate Of UAB Health System, Medical West Hospital Authority, An

Affiliate Of UAB Health System, Evergreen Medical Center, LLC, Gilliard Health Services, Inc.,

Crestwood Healthcare, L.P., Triad Of Alabama, LLC, QHG Of Enterprise, Inc., Affinity Hospital,

LLC, Gadsden Regional Medical Center, LLC, Foley Hospital Corporation, The Health Care

Authority Of Clarke County, Alabama, BBH PBMC, LLC, BBH, WBMC, LLC, BBH SBMC,

LLC, BBH CBMC, LLC, and BBH BMC, LLC. (collectively “Plaintiffs”) and move the Court to

deny the Motion by Kroger Co. and Kroger Limited Partnership II (“Kroger”) for a temporary stay

pending likely transfer to multidistrict litigation.

        No federal court has subject matter jurisdiction over this case originally filed in Alabama

state court seeking remedies pursuant to Alabama laws. Transfer of this case to MDL No. 2804

will not further the convenience of the parties or the witnesses because Plaintiffs filed this action

in Alabama, in an area where they operate and where the harms under Alabama state laws occurred.

Transfer of this case to MDL No. 2804 will not advance the just and efficient conduct of this case.
Case 1:19-cv-00756-WS-C Document 14 Filed 11/12/19 Page 2 of 18                     PageID #: 582



Rather, such a transfer would be an improper exercise of federal jurisdiction and severely prejudice

the Plaintiffs by indefinitely tying them up in the procedural knot of the federal opioids MDL. The

matter belongs before an Alabama state court where Plaintiffs stand a chance of moving the

litigation forward and resolving their claims. Plaintiffs urge the Panel to vacate CTO-117 as it

relates to Plaintiffs’ case.

I. PROCEDURAL HISTORY

        1. Plaintiffs filed their complaint on September 3, 2019, in the Circuit Court of Conecuh

County, Alabama, where jurisdiction and venue are proper. Plaintiffs operate hospitals located

throughout Alabama; areas hit hard by the opioids crisis. Plaintiffs assert six claims in their

complaint: negligence, public nuisance, unjust enrichment, fraud and deceit, wantonness and civil

conspiracy -common law claims against Defendants. No claims asserted by Plaintiffs arise under

any federal statutes.

        2. On October 9, 2019, Defendants Kroger Co. and Kroger Limited Partnership II

(“Kroger”) filed a Notice of Removal, citing 28 U.S.C. §§ 1331, 1441, 1446, 1453 and 1367 as

their bases for removal.

        3. On October 18, 2019, Plaintiffs filed their Emergency Motion to Remand and

Memorandum in the Southern District of Alabama. Plaintiffs requested that the court remand their

case based on the federal courts’ lack of subject matter jurisdiction to decide a case alleging only

state law claims. See Powers v. Cottrell, Inc., 728 F.3d 509, 515 (6th Cir. 2013) (noting that under

the well-pleaded complaint rule, if the plaintiff’s complaint relies only on state law claims, the

case may not be removed). Plaintiffs further argued that Defendant Kroger had done nothing to

establish federal subject matter jurisdiction by pointing to references to the Controlled Substances

Act (“CSA”), which provides neither a private right of action nor a basis for federal jurisdiction
Case 1:19-cv-00756-WS-C Document 14 Filed 11/12/19 Page 3 of 18                       PageID #: 583



since the issues arising under the CSA are not “substantial federal questions” that must be resolved.

See Merrell Dow Pharmaceuticals, Inc. v. Thompson, 478 U.S. 804, 813 (1986) (rejecting opinion

that “where a state law incorporates federal law as the applicable state standard . . . this is enough

to create federal-question jurisdiction”). Plaintiffs’ state law claims do not depend exclusively on

their duties under the CSA, or any other federal laws, and can be determined without reference to

federal laws. Under these circumstances, Plaintiffs argued, a federal court does not have subject

matter jurisdiction over their state law claims and must remand their case.

       4.      On October 22, 2019, the U.S. Judicial Panel on Multidistrict Litigation filed

Conditional Transfer Order 117, (CTO-117), which identified The DCH Health Care Authority et

al. v. Purdue Pharma, L.P., et al., Case No. 1:19-cv-00756 pending in the Southern District of

Alabama, as an action that appeared to involve questions of fact that are common to the actions

previously transferred to the Northern District of Ohio. The case was conditionally assigned to

Judge Polster, pending timely filing of notices of opposition and further Panel orders.

       5.      On October 29, 2019, Plaintiffs timely filed a Notice of Opposition to the inclusion

of their case in MDL 2804.

       6.      On November 1, 2019, Kroger filed a Motion for a temporary stay pending likely

transfer to multidistrict litigation and a response to Plaintiffs’ Emergency Motion to Remand.

       7.      On November 8, 2019 Plaintiffs filed their Reply to Kroger’s Opposition to

Plaintiffs’ Motion to Remand.

II. ARGUMENT

       The Defendants argue that this Court should stay any decision pending a decision by the

JPML court.
Case 1:19-cv-00756-WS-C Document 14 Filed 11/12/19 Page 4 of 18                      PageID #: 584



       The JPML was created by Congress to consolidate civil actions “involving one or more

common questions of fact” as long as it was determined “that transfers for such proceedings will

be for the convenience of parties and witnesses and will promote the just and efficient conduct of

such actions.” 28 U.S.C. 1407(a). See also H.R. Rep. No. 1130, 90th Cong. 2nd Session, 1968

USCCAN 1898, 1900 (explaining that pretrial consolidation “must involve one or more common

questions of fact [and] promote the ‘just and efficient conduct’ of such actions . . . for ‘the

convenience of parties and witnesses.’). However, shared common questions of fact alone may not

be enough to merit transfer to an MDL. The JPML has held on more than one occasion that

“centralization under Section 1407 should be the last solution after considered review of all other

options.” See In re: Truvia Nat. Sweetener Mktg. and Sales Practices Litig., 996 F. Supp. 2d 1377,

1378 (U.S. Jud. Pan. Mult. Lit. 2014) (citing In re Best Buy Co., Inc., Cal. Song–Beverly Credit

Card Act Litig., 804 F.Supp.2d 1376, 1378 (J.P.M.L.2011)). The JPML must also weigh the

interests of all the plaintiffs and all the defendants to determine whether a transfer to an MDL is

appropriate. See, e.g., In re Stirling Homex Corp. Sec. Litig, 442 F. Supp. 547, 550 (J.P.M.L Case

1977); In re Nat’l Student Mktg. Litig., 368 F. Supp. 1311, 1317 (J.P.M.L. 1972); In re Library

Editions of Children’s Book Litig, 297 F. Supp. 385, 386 (J.P.M.L. 1968).              JPML-issued

conditional transfer orders sending cases to MDLs, are “simply an administrative act of the Clerk

which can be and will be vacated upon the showing of good cause by any party.” In re Grain

Shipments, 319 F. Supp. 533, 534 (M.D.L. 1970) (citing In re IBM Antitrust Litigation, 316 F.

Supp. 976 (J.P.M.L. August 13, 1970) (concluding that “in spite of a few common fact questions

resulting from the common defendant, the just and efficient conduct of the actions will not be

promoted by transfer” to an existing MDL). In this case, good cause to vacate CTO-117 exists

because (a) there is not federal subject matter jurisdiction over Plaintiffs’ state court claims, and
Case 1:19-cv-00756-WS-C Document 14 Filed 11/12/19 Page 5 of 18                      PageID #: 585



(b) the transfer does not promote the just and efficient resolution of the actions and would be

inconvenient to Plaintiffs and their witnesses.

       A. This Court Should Remand this Case for Lack of Federal Jurisdiction

       The Supreme Court has long held that, “[w]ithout jurisdiction[,]” this Court, and any other

court, “cannot proceed at all in any cause.” Ex parte McCardle, 74 U.S. 506, 514 (1869). Congress

agrees, and has made clear that, “[i]f at any time before final judgment it appears that the district

court lacks subject matter jurisdiction, the case shall be remanded.” See 28 U.S.C. § 1447(c).

“Without jurisdiction the court cannot proceed at all in any cause. Jurisdiction is the power to

declare law, and when it ceases to exist, the only function remaining to the court is that of

announcing the fact and dismissing the cause.” Steel Co. v. Citizens for a Better Env’t, 523 U.S.

83, 94 (1998).

       Notwithstanding the lack of diversity jurisdiction, the lack of a federal claim, and the lack

of any other plausible basis for federal jurisdiction, Defendant Kroger removed this action to the

Southern District of Alabama, resulting in CTO-117 and the conditional transfer of this case to

this Court. Defendants in the opioids cases have been doing so systematically in opioid-related

litigations around the country, undeterred by a succession of adverse decisions in federal courts

granting motions to remand. Defendants’ pattern of unjustified removals has likewise resulted in

the JPML vacating conditional transfer orders of similar cases brought by hospitals in state courts

which were remanded for lack of jurisdiction of the federal courts. See, e.g., In re: National

Prescription Opiate Litigation, MDL 2804, Doc. No. 5415, (Aug. 27, 2019) (Order Vacating

Conditional Transfer Order as to Kingman Hospital Inc. v. Purdue Pharma L.P., C.A. No. 3:19-

08240 (D. Ariz.); Doc. No. 3307 (Dec. 21, 2018) (Order Vacating Conditional Transfer Order as

to Tucson Medical Center v. Purdue Pharma LP, C.A. No. 4:18-00532).
Case 1:19-cv-00756-WS-C Document 14 Filed 11/12/19 Page 6 of 18                       PageID #: 586



       Here, too, there is no basis for federal jurisdiction. Plaintiffs pleaded only Alabama state

law claims, as the Plaintiffs did in Dunaway, 391 F. Supp. 3d at 812 (M.D. Tenn. May 22, 2019).

Accordingly, as the court decided in Dunaway, there is no plausible basis for federal jurisdiction

under 28 U.S.C. § 1441(a). Dunaway, 391 F. Supp. 3d at 813-814. Nor is there any particularly

novel issue presented by Defendant Kroger’s’ removal here. Federal courts across the country have

rejected Defendant’s purported bases for federal jurisdiction and remanded such actions back to

state court.1 For example, similar to the acute-care hospital plaintiffs in Tucson Medical Center v.

Purdue Pharma LP, No. CV-18- 00532-TUC-RCC, 2018 WL 6629659 (D. Ariz. Dec. 19, 2018)

and Kingman Hospital Inc. v. Purdue Pharma LP, No. CV-19-08240-PCT-JJT, 2019 WL 4024773

(D. Ariz. Aug. 27, 2019), Plaintiffs here are Alabama hospitals. Like the Arizona hospital

plaintiffs, Plaintiffs here brought state law claims, pursuant to state laws, alleging a substantially

similar jurisdiction existed. In Re: Nat’l Prescription Opiate Litig., MDL No. 2804, Doc. No.

1987, at 3 (N.D. Ohio July, 24, 2019) (remanding actions brought by Jefferson County and

Franklin County to a state court in Missouri, finding that “[t]here are no federal causes of action,

and the claim of federal jurisdiction by the removing Defendant is very tenuous”); County of Kern

v. Purdue Pharma L.P., Case No. 1:19-cv-00557-LJO-JLT, 2019 WL 3310668 (E.D. Cal. July 23,

2019) (granting motion to remand, finding no federal question jurisdiction existed); Mecklenburg

Cnty. v. Purdue Pharma, L.P., Civil Action No. 3:19-cv-463, 2019 WL 3207795 (E.D. Va. July

16, 2019) (granting motion to remand, finding no federal question jurisdiction existed); Illinois

Public Risk Fund v. Purdue Pharma L.P., Case No. 19 C 3210, 2019 WL 3080929 (N.D. Ill. July

15, 2019) (granting motion to remand, finding no federal question jurisdiction existed); City of El

Monte v. Perdue Pharma L.P., Case No. 2:19-cv-03588-JFW-PLA, Doc. No. 39 (C.D. Cal. June

18, 2019) (granting motion to remand, finding no federal question jurisdiction existed); Cty. Bd.
Case 1:19-cv-00756-WS-C Document 14 Filed 11/12/19 Page 7 of 18                     PageID #: 587



of Arlington Cty. v. Purdue Pharma, L.P., No. 1:19-cv-402, ECF No. 63 (E.D. Va. May 6, 2019)

(granting motion to remand, finding no federal question jurisdiction existed); Dunaway v. Purdue

Pharma, L.P., 391 F. Supp. 3d 802, 816 (M.D. Tenn. May 22, 2019) (granting motion to remand,

finding no federal question jurisdiction existed); City of Boston v. Purdue Pharma L.P., No. 1:18-

cv-12174, Doc. 32 (D. Mass. Jan. 29, 2019) (granting motion to remand, finding no federal

question jurisdiction); Tucson Medical Center v. Purdue Pharma, 2018 WL 6629659 (D. Ariz.

Dec. 19, 2018) (granting motion to remand, finding no federal question jurisdiction existed); City

of Reno v. Purdue Pharma, L.P., 2018 WL 5730158 (D. Nev. Nov. 28, 2018) (granting motion to

remand, finding no federal question jurisdiction existed); In Re: Nat’l Prescription Opiate Litig.,

MDL No. 2804, Doc. No. 899 (N.D. Ohio Aug, 23, 2018) (granting motion to remand, finding no

federal question jurisdiction existed); Cty. of Anderson v. Rite Aid of S.C., Inc., 2018 WL 8800188,

at *10 (D.S.C. Aug. 20, 2018) (granting motion to remand, finding no federal question jurisdiction

existed); Weber County, Utah v. Purdue Pharma, L.P., 2018 WL 3747846 (D. Utah Aug. 7, 2018)

(granting motion to remand, finding no federal question jurisdiction existed); Uintah County, Utah

v. Purdue Pharma, L.P., Case No. 2:18-cv- 00585-RJS, 2018 WL 3747847 (D. Utah Aug. 7, 2018)

(granting motion to remand, finding no federal question jurisdiction existed); New Mexico ex rel.

Balderas v. Purdue Pharma, L.P., 323 F. Supp. 3d 1242 (D. N.M. June 12, 2018) (granting motion

to remand, finding no federal question jurisdiction existed); Delaware v. Purdue Pharma L.P.,

Case No. 1:18-cv-383-RGA, 2018 WL 1942363 (D. Del. Apr. 25, 2018) (granting motion to

remand, finding no federal question jurisdiction existed); State of West Virginia ex rel. Morrisey

v. McKesson Corp., Civil Action No. 16-1772, 2017 WL 357307 (S.D. W. Va. Jan. 24, 2017)

(granting motion to remand, finding no federal question jurisdiction existed).
Case 1:19-cv-00756-WS-C Document 14 Filed 11/12/19 Page 8 of 18                        PageID #: 588



       Despite the similarities in the claims brought under Arizona state laws and the claims here,

Defendants repeat the same lines of arguments that were raised and found unpersuasive in Tucson

Medical Center and Kingman Hospital. This Court should likewise remand this case with regard

to The DCH Regional Medical Center.

       B. Transfer to MDL 2804 Will Delay Resolution of Plaintiffs’ Claims, Causing
       Prejudice to Plaintiffs

       Given Defendant Kroger’s knowledge of adverse decisions by numerous federal courts

rejecting their “federal question” argument in removal proceedings, and given the court in

Dunaway has followed the other federal courts and reached the same conclusion on the same issue,

the only possible purpose for Defendant to remove this case was to delay the resolution of

Plaintiffs’ claims by orchestrating the transfer of the case into the MDL. Defendant Kroger has not

removed this action because there is a plausible basis for federal jurisdiction. They have done so

because they hope to delay any substantive development of Plaintiffs’ case interminably.

Specifically, they are trying to improperly force this action to disappear into the traffic jam that is

the opioid multi-district litigation (“MDL”). Such a transfer would penalize the Plaintiffs by

indefinitely delaying a decision on their motion to remand and denying them their chosen forum

for litigation. See In re Air Crash Disaster Near Silver Plume, Colorado, on Oct. 2, 1970, 368 F.

Supp. 810, 811 (J.P.M.L. 1973) (finding transfer to MDL should not be used “as a means of further

delaying a final resolution” of claims and vacating the relevant CTO). If this Court does not act

expeditiously, given that the MDL court has placed a moratorium on all motions to remand,2

Defendant Kroger’s delay strategy will successfully delay Plaintiffs’ pursuit of justice.

III. CONCLUSION

       Plaintiffs asserted only state law causes of action. Thus, this action is not embraced by the

plain terms of the removal statute, which only permits removal if federal courts have original
Case 1:19-cv-00756-WS-C Document 14 Filed 11/12/19 Page 9 of 18                    PageID #: 589



jurisdiction. Because Plaintiffs’ action raises exclusively state law claims, the Court should move

swiftly and decisively to thwart Defendant Kroger’s attempt to abuse the mechanism of removal

of state law claims to a federal court, and subsequent transfer to MDL 2804, which should be

reserved only for those cases that truly belong there. The Circuit Court for Conecuh County,

Alabama is the proper forum for this case.

       For the foregoing reasons, Plaintiffs request that Court deny the stay and enter an Order

remanding this cause of action.

Dated: November 12, 2019.                    Respectfully submitted,

                                             /s/ Robert C. King
                                             ROBERT C. KING
                                             KINGR5992
                                             Attorney for All Plaintiffs
                                             THE KING LAW FIRM, P.C.
                                             36 W. Claiborne St.
                                             Monroeville, AL 36460
                                             Telephone: (251) 575-3434
                                             Facsimile: (251) 575-3003
                                             Email: rcking@frontiernet.net

                                             /s/ Lloyd Copeland________________
                                             LLOYD COPELAND
                                             COPW3831
                                             Attorney for All Plaintiffs
                                             Taylor Martino, P.C.
                                             P.O. Box 894
                                             Mobile, AL 36601
                                             Telephone: (251) 433-3131
                                             Facsimile: (251) 405-5080
                                             E-Mail: lloyd@taylormartino.com

Steven A. Martino
Attorney for All Plaintiffs
TAYLOR MARTINO, P.C.
P.O. Box 894
Mobile, AL 36601
Telephone: (251) 433-3131
Facsimile: (251) 405-5080
E-Mail: stevemartino@taylormartino.com
Case 1:19-cv-00756-WS-C Document 14 Filed 11/12/19 Page 10 of 18   PageID #: 590




 Johnson Russell Gibson, III
 Attorney for Plaintiff The DCH
 Health Care Authority
 JOHNSON RUSSELL GIBSON, III GIB005
 Phelps, Jenkins, Gibson & Fowler, LLP
 P.O. Box 020848
 Tuscaloosa, AL 35402-0848
 Email: RGibson@pjgf.com

 John W. (“Don”) Barrett
 Sterling Starns
 David McMullan, Jr.
 Richard Barrett
 BARRETT LAW GROUP, P.A.
 P.O. Box 927
 404 Court Square North
 Lexington, MS 39095
 Telephone: (662) 834-2488
 Facsimile: (662) 834-2628
 dbarrett@barrettlawgroup.com
 sstarns@barrettlawgroup.com
 dmcmullan@barrettlawgroup.com
 rrb@rrblawfirm.net

 Jonathan W. Cuneo
 Monica Miller
 Mark H. Dubester
 David L. Black
 Jennifer E. Kelly
 Evelyn Li
 CUNEO GILBERT & LADUCA, LLP
 4725 Wisconsin Avenue, NW, Suite 200
 Washington, DC 20016
 Telephone: (202)789-3960
 jonc@cuneolaw.com
 monica@cuneolaw.com
 mark@cuneolaw.com
 dblack@cuneolaw.com
 jkelly@cuneolaw.com
 evelyn@cuneolaw.com
Case 1:19-cv-00756-WS-C Document 14 Filed 11/12/19 Page 11 of 18                        PageID #: 591



                                    CERTIFICATE OF SERVICE
         I, Robert C. King, do hereby certify that I have on November 12, 2019, electronically filed
 the foregoing with the Clerk of the Court using the CM/ECF CM/ECF system. Notice of this filing
 will be sent by operation of the Court’s system to all parties indicated on the electronic filing
 receipt. All other parties will be served by regular U.S. mail. Parties may access this filing through
 the Court’s electronic filing system.
                                                 Thomas E. Walker (ASB-4697-E57T)
                                                 H. Eli Lightner II (ASB-0138-N71L)
                                                 WHITE ARNOLD & DOWD P.C.
                                                 2025 Third Avenue North, Suite 500
                                                 Birmingham, Alabama 35203
                                                 Telephone: (205) 323-1888
                                                 Facsimile: (205) 323-8907
                                                 twalker@whitearnolddowd.com
                                                 elightner@whitearnolddowd.com

                                                Paul J. Cosgrove
                                                ULMER & BERNE LLP
                                                600 Vine Street, Suite 2800
                                                Cincinnati, Ohio 45202
                                                Telephone: (513) 698-5000
                                                Facsimile: (513) 698-5001
                                                pcosgrove@ulmer.com

                                                Sarah Miller Benoit, Esq.
                                                Joshua A. Klarfeld, Esq.
                                                ULMER & BERNE LLP
                                                600 Vine Street, Suite 2800
                                                Cincinnati, Ohio 45202
                                                614-229-0016
                                                sbenoit@ulmer.com
                                                jklarfeld@ulmer.com

                                                Attorneys for Defendants Amneal Pharmaceuticals,
                                                Inc. and Amneal Pharmaceuticals LLC

                                                Sean O. Morris
                                                ARNOLD & PORTER KAYE
                                                SCHOLER LLP
                                                777 S. Figueroa St., Suite 4400
                                                Los Angeles, CA 90017
                                                Telephone: (213) 243-4000
                                                sean.morris@arnoldporter.com
Case 1:19-cv-00756-WS-C Document 14 Filed 11/12/19 Page 12 of 18         PageID #: 592



                                    Attorney for Defendants Endo Health Solutions Inc.,
                                    Endo Pharmaceuticals Inc., Par Pharmaceutical,
                                    Inc., and Par Pharmaceuticals Companies, Inc.

                                    Zachary A. Ciullo
                                    Timothy Knapp
                                    Michael Finnegan LeFevour
                                    KIRKLAND & ELLIS LLP
                                    300 North LaSalle
                                    Chicago, IL 60654
                                    Telephone: (312) 862-2000
                                    Zac.ciullo@kirkland.com
                                    tknapp@kirkland.com
                                    Michael.lefevour@kirkland.com

                                    Jennifer G. Levy
                                    KIRKLAND & ELLIS LLP
                                    1301 Pennsylvania Avenue, NW
                                    Washington, DC 20004
                                    Telephone: (202) 389-5000
                                    jennifer.levy@kirkland.com

                                    Attorneys for Defendants Allergan Finance, LLC,
                                    Allergan Sales, LLC, and Allergan USA, Inc.

                                    Daniel G. Jarcho
                                    ALSTON & BIRD LLP
                                    950 F Street NW
                                    Washington, DC 20004
                                    Telephone: (202) 239-3254
                                    Facsimile: (202) 239-3333
                                    daniel.jarcho@alston.com

                                    Cari K. Dawson
                                    Jenny A. Hergenrother
                                    ALSTON & BIRD LLP
                                    1201 West Peachtree Street NW
                                    Atlanta, GA 30309
                                    Telephone: (404) 881-7000
                                    Facsimile: (404) 881-7777
                                    cari.dawson@alston.com
                                    jenny.hergenrother@alston.com

                                    Attorneys for Defendant Noramco, Inc.

                                    Scott D. Powers
Case 1:19-cv-00756-WS-C Document 14 Filed 11/12/19 Page 13 of 18           PageID #: 593



                                    David Arlington
                                    BAKER BOTTS LLP
                                    98 San Jacinto Boulevard, Suite 1500
                                    Austin, TX 78701
                                    Telephone: (512) 322-2500
                                    scott.powers@bakerbotts.com
                                    david.arlington@bakerbotts.com

                                    Kevin M. Sadler
                                    BAKER BOTTS LLP
                                    1001 Page Mill Rd., Bldg. One, Suite 200
                                    Palo Alto, CA 94304
                                    Telephone: (650) 739-7500
                                    kevin.sadler@bakerbotts.com

                                    Attorneys for Defendant Assertio Therapeutics, Inc.

                                    Wendy West Feinstein
                                    MORGAN, LEWIS & BOCKIUS LLP
                                    One Oxford Centre, 32 Floor
                                    Pittsburgh, PA 15219-6401
                                    Telephone: (412) 560-3300
                                    wendy.feinstein@morganlewis.com

                                    Attorneys for Defendants Teva Pharmaceuticals
                                    USA, Inc., Watson Laboratories, Inc., Actavis LLC,
                                    Actavis Pharma, Inc., and Cephalon, Inc.

                                    John A. McCauley
                                    VENABLE LLP
                                    750 E. Pratt St., Ste. 900
                                    Baltimore, MD 21202
                                    Telephone: (410) 244-7655
                                    Facsimile: (410) 244-7742
                                    JMcCauley@Venable.com

                                    Attorneys for Defendants Abbott Laboratories and
                                    Abbott Laboratories Inc.

                                    Traci J. Irvin
                                    ROPES & GRAY LLP
                                    Three Embarcadero Center
                                    San Francisco, CA 94111-4006
                                    traci.irvin@ropesgray.com
Case 1:19-cv-00756-WS-C Document 14 Filed 11/12/19 Page 14 of 18        PageID #: 594



                                    Attorneys for Defendants Mallinckrodt LLC and
                                    SpecGx LLC

                                    Charles C. Lifland
                                    O’MELVENY & MYERS LLP
                                    400 S. Hope Street
                                    Los Angeles, CA 90071
                                    Telephone: (213) 430-6000
                                    clifland@omm.com

                                    Christopher S. Berdy, Esq.
                                    BUTLER SNOW
                                    1819 5th Avenue North, Suite 1000
                                    Birmingham, Alabama 35203
                                    205-297-2200
                                    Fax: 205-297-2201
                                    Chris.berdy@butlersnow.com

                                    Attorney for Defendants Johnson & Johnson;
                                    Janssen Pharmaceuticals, Inc.; Ortho-McNeil-
                                    Janssen Pharmaceuticals, Inc. n/k/a Janssen
                                    Pharmaceuticals, Inc.; and Janssen Pharmaceutica,
                                    Inc. n/k/a Janssen Pharmaceuticals, Inc.

                                    Sela S. Blanton
                                    Elizabeth L. Nicholson
                                    BAINBRIDGE, MIMS, ROGERS & SMITH, LLP
                                    The Luckie Building, Suite 415
                                    600 Luckie Drive (35223)
                                    P. O. Box 530886
                                    Birmingham, AL 35253
                                    Telephone: (205) 879-1100
                                    Facsimile: (205) 879-4300
                                    sblanton@bainbridgemims.com
                                    bnicholson@bainbridgemims.com

                                    Attorneys for Defendants The Kroger Co. and
                                    Kroger Limited Partnership II

                                    John A. Henig, Jr. (HEN019)
                                    COPELAND, FRANCO, SCREWS & GILL, P.A.
                                    444 South Perry Street (36104)
                                    P. O. Box 347
                                    Montgomery, AL 36101-0347
                                    Telephone: (334) 834-1180
                                    Facsimile: (334) 834-3172
Case 1:19-cv-00756-WS-C Document 14 Filed 11/12/19 Page 15 of 18         PageID #: 595



                                    henig@copelandfranco.com

                                    Attorney for Defendant Henry Schein, Inc.

                                    Enu Mainigi
                                    Steven M. Pyser
                                    Ashley W. Hardin
                                    WILLIAMS & CONNOLLY LLP
                                    725 Twelfth Street NW
                                    Washington, DC 20005
                                    Telephone: (202) 434-5000
                                    Facsimile: (202) 434-5029
                                    emainigi@wc.com
                                    spyser@wc.com
                                    ahardin@wc.com

                                    Attorneys for Defendant Cardinal Health, Inc.



                                    George R. Irvine, III (IRV001)
                                    STONE CROSBY, P.C.
                                    8820 U.S. Highway 90
                                    Daphne, AL 36526
                                    Telephone: (251) 626-6696
                                    Facsimile: (251) 626-2617
                                    girvin@stonecrosby.com

                                    Attorneys for Defendants Rite Aid of Alabama, Inc.
                                    and Rite Aid of Maryland, Inc.

                                    James W. Matthews
                                    Katy E. Koski
                                    Ana M. Francisco
                                    FOLEY & LARDNER LLP
                                    111 Huntington Avenue
                                    Boston, MA 02199
                                    Telephone: (617) 342-4000
                                    Facsimile: (617) 342-4001
                                    jmatthews@foley.com
                                    kkoski@foley.com
                                    afrancisco@foley.com

                                    Attorneys for Defendant Anda, Inc.

                                    Christopher Lovrien
Case 1:19-cv-00756-WS-C Document 14 Filed 11/12/19 Page 16 of 18        PageID #: 596



                                    Sarah G. Conway
                                    JONES DAY
                                    55 S. Flower St., 50th Floor
                                    Los Angeles, CA 90071
                                    Telephone: (213) 243-2629
                                    cjlovrien@jonesday.com
                                    sgconway@jonesday.com

                                    Attorneys for Defendants Walmart Inc. and
                                    Wal-Mart Stores East, LP

                                    H. Lanier Brown, II (ASB-1705-W51H)
                                    J. Patrick Strubel (ASB-0401-J38S)
                                    David L. Brown, Jr. (ASB-1312-I69D)
                                    WATKINS & EAGER PLLC
                                    1901 1st Avenue North, Suite 300
                                    Birmingham, AL 35203
                                    Telephone: (205) 598-2110
                                    lbrown@watkinseager.com
                                    pstrubel@watskinseager.com
                                    dbrown@watkinseager.com

                                    Attorneys for Defendants AmerisourceBergen
                                    Drug Corporation and H. D. Smith, LLC

                                    Anne Stone Sumblin
                                    STONE SUMBLIN LAW LLC
                                    600 Highway 52
                                    P. O. Box 345
                                    Kinston, AL 36453
                                    Telephone: (334) 565-3380
                                    Facsimile: (334) 565-3076
                                    anne@stonesumblinlaw.com

                                    Lester C. Houtz*
                                    Alex J. Harris*
                                    BARTLIT BECK LLP
                                    1801 Wewatta Street, Suite 1200
                                    Denver, CO 80202
                                    Telephone: (303) 592-3100
                                    Facsimile: (303) 592-3140
                                    les.houtz@bartlitbeck.com
                                    alex.harris@bartlitbeck.com

                                    Attorneys for Defendants Walgreen Co.
                                    and Walgreen Eastern Co., Inc.
Case 1:19-cv-00756-WS-C Document 14 Filed 11/12/19 Page 17 of 18            PageID #: 597




                                    Andrew P. Campbell
                                    Cason M. Kirby
                                    CAMPBELL PARTNERS, LLC
                                    505 20th Street North, Suite 1600
                                    Birmingham, AL 35203
                                    Telephone: (205) 224-0752
                                    Facsimile: (205) 383-2672
                                    andy@campbellpartnerslaw.com
                                    cason@campbellpartnerslaw.com

                                    Conor B. O’Croinin
                                    J. Michael Pardoe
                                    ZUCKERMAN SPAEDER LLP
                                    100 East Pratt Street, Suite 2440
                                    Baltimore, MD 21202-1031
                                    Telephone: (410) 949-1160
                                    Facsimile: (410) 659-0436
                                    cocroinin@zuckerman.com
                                    mpardoe@zuckerman.com

                                    Attorneys for Defendants CVS Health
                                    Corporation, CVS Pharmacy, Inc., and
                                    CVS Indiana, L.L.C.

                                    John M. Potter
                                    QUINN EMANUEL URQUHART &
                                     SULLIVAN, LLP
                                    50 California Street, 22nd Floor
                                    San Francisco, CA 94105
                                    Telephone: (415) 875-6600
                                    johnpotter@quinnemanuel.com

                                    Joseph Sarles
                                    Jordan Alexander
                                    QUINN EMANUEL URQUHART &
                                     SULLIVAN, LLP
                                    865 South Figueroa Street, 10th Floor
                                    Los Angeles, CA 90017
                                    Telephone: (213) 443-3000
                                    josephsarles@quinnemanuel.com
                                    jordanalexander@quinnemanuel.com

                                    Attorneys for Defendant Mark Timney

                                    Julie Porter
Case 1:19-cv-00756-WS-C Document 14 Filed 11/12/19 Page 18 of 18     PageID #: 598



                                    SALVATORE PRESCOTT & PORTER, PLLC
                                    105 E. Main Street
                                    Northville, Michigan 48167
                                    248-679-8711
                                    porter@spplawyers.com

                                    Attorney for Russell Gasdia

                                    Blair G. Mattei, Esq.
                                    Michael Upchurch, Esq.
                                    FRAZER GREENE UPCHURCH & BAKER
                                    104 St. Francis Street, Suite 800
                                    P. O. Box 1686 (36633)
                                    Mobile, Alabama 36602
                                    251-431-6020
                                    251-431-6031 Direct
                                    BGM@frazergreene.com
                                    MEU@frazergreene.com
                                    Counsel for Purdue Pharma LP, Purdue Pharma,
                                    Inc. and The Purdue Frederick Company, Inc.

                                    Ricardo A. Woods, Esq.
                                    BURR & FORMAN
                                    11 N. Water Street, #22200
                                    Mobile, Alabama 36602
                                    251-344-5151
                                    Rwoods@burr.com
                                    Counsel for Mitchell “Chip” Fisher, Lyndsie
                                    Fowler, Chris Hargrave, Brandon Hassenfuss and
                                    Joe Read

                                    Vanessa Weatherspoon
                                    4621 Harvest Way
                                    Montgomery, AL 36106-3138

 Dated: November 12, 2019           /s/ Robert C. King   _
                                    ROBERT C. KING
